Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

JONES (US 20140114627) describes the graphic interface that was utilized for a five end-member component system at well-site Z. The graphic illustration includes curves for the current sample, the calculated solution based on the percentage of the components, the oil end-member, the tar end-member, the shale end-member (typical of dispersed kerogen found in shaley lithologies), the coal end-member, and the drilling mud end-member (contamination). The parameter listed on the top line as DEV.sub.RM is the RMS deviation as a percent of total yield and is the value that is minimized in obtaining a reasonable solution for a given sample. When all samples are analyzed for a particular well, the results can be plotted as in FIG. 4 to reveal how the composition varies throughout the sampled section. The numerical references 1-4 on the graph are to the legends at the top. Plots such as these are very useful in identifying important trends, such as increasing tar, or in identifying individual coal or tar units that may have important implications in reservoir performance. An 

Crouse (US 20200063532) describes he amount of recoverable oil removed by a direct displacement is determined based on voxels within the volume where oil is coincident with the gas. The amount of recoverable oil removed by extraction and swelling is determined based on voxels within the volume where oil is connected to the gas by a continuous oil path. The aspect(s) further include generating a digital representation from data corresponding to a three dimensional imaging of the porous reservoir rock. The aspect(s) further include analyzing the digital representation to determine characteristics of a pore space network within the digital representation. Determining voxels within the volume where oil is coincident with the gas includes performing a logical AND operation on data representing the state of the pore space after the waterflood stage and the state of the pore space after the gas flood stage. Determining voxels within the volume where oil is connected to the gas by a continuous oil path includes identifying voxels that have oil and are in a direct displacement and identifying voxels that 

HURLEY (US 20120281883) describes a system for constructing a model of a sample of porous media is described. The system includes a processing system adapted and programmed to receive low resolution image data generated using a lower resolution measurement performed on a first sample of the porous media, receive high resolution image data representing characterizations of aspects of a small sample of the porous media, the high resolution data being generated using a higher resolution measurement performed on the small second sample, and to distribute the characterizations of aspects of the small second sample from the high resolution data into the low resolution data thereby generating an enhanced model of the porous media. According to some embodiments, the porous media is a hydrocarbon bearing reservoir rock formation, and the system includes a sampling system adapted to collect a core-sample from the subterranean rock formation.

Allowable Subject Matter
2.	Claims 1-3, 5-10, 12-17 and 19-20 are allowed.

Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a computer-implemented method, comprising: generating a correlation trace based on that seismic trace and the feature trace, wherein the correlation trace includes a set of correlation coefficients, each correlation coefficient calculated using: (i) an inner product of a segment of the feature trace and a segment of that seismic trace, and (ii) a correlation window size, wherein the correlation window size is smaller than a length of the feature trace or that seismic trace. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-3 and 5-7 are allowed due to their dependency on claim 1.

Regarding claim 8:
The primary reason for the allowance of claim 8 is the inclusion of a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: generating a correlation trace based on that seismic trace and the feature trace, wherein the correlation trace includes a set of correlation coefficients, each correlation 


Claims 9-10 and 12-14 are allowed due to their dependency on claim 8

Regarding claim 15:
The primary reason for the allowance of claim 15 is the inclusion of a computer-implemented system, comprising: generating a correlation trace based on that seismic trace and the feature trace, wherein the correlation trace includes a set of correlation coefficients, each correlation coefficient calculated using: (i) an inner product of a segment of the feature trace and a segment of that seismic trace, and (ii) a correlation window size, wherein the correlation window size is smaller than a length of the feature trace or that seismic trace. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 16-17 and 19-20 are allowed due to their dependency on claim 15



Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
January 5, 2021